Citation Nr: 1016248	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-32 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the Veteran's compensation benefits were properly 
terminated due to his "fugitive felon" status.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1982.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Saint Louis, 
Missouri.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  On January 9, 2008, VA received notice from the Board of 
Probation and Parole, Richmond Heights, and the St. Louis 
County Police Department that there were outstanding felony 
warrants against the Veteran for obstruction of justice and 
burglary.

CONCLUSION OF LAW

Effective January 31, 2007, the Veteran was determined to be 
a fugitive felon, thus the payment of compensation on behalf 
the Veteran was properly terminated.     
38 C.F.R. § 3.665 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act). Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides (in pertinent part) that a 
veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
fugitive felon.  See 38 U.S.C.A. § 5313B (West 2002).

The implementing regulation, 38 C.F.R. § 3.665(n) (2008), 
provides that compensation is not payable on behalf of a 
veteran for any period during which he or she is a fugitive 
felon.  Compensation or dependency and indemnity compensation 
is not payable on behalf of a dependent of a veteran for any 
period during which the veteran or the dependent is a 
fugitive felon.  For purposes of this section, the term 
fugitive felon means a person who is a fugitive by reason of: 
fleeing to avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or violating a condition of probation 
or parole imposed for commission of a felony under the 
Federal or State law.  For purposes of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would 
be felony offenses under Federal law. For purposes of this 
section, the term dependent means a spouse, surviving spouse, 
child, or dependent parent of a veteran.  38 C.F.R. § 
3.665(n) (2008).

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration and food stamps from the 
Department of Agriculture. VAOPGCPREC 7-2002.  It was noted 
that Public Law No. 104-193 was designed to cut off the means 
of support that allows fugitive felons to continue to flee. 
Id. The Social Security Administration's fugitive felon 
provision is essentially identical to the VA provision cited 
above. See 42 U.S.C.A. § 1382(e)(4)(A).

In the present case, on January 9, 2008, VA received notice 
from the Board of Probation and Parole, Richmond Heights, and 
the Saint Louis County Police Department that there were 
outstanding felony warrants against the Veteran.  A warrant 
had been issued on January 31, 2007 by the Board of Probation 
and Parole, Richmond Heights for obstructing justice.  A 
second warrant was issued on February 23, 2007 by the Saint 
Louis County Police Department for burglary.

On January 10, 2008, the RO sent a letter to the Veteran 
notifying him that they had been informed by law enforcement 
agency (LEA) that he was a fugitive felon.  Specific 
information was provided to the Veteran regarding the 
warrants.  He was advised to contact the appropriate LEA to 
clear the warrant and to obtain official documentation 
establishing that the warrant had been cleared.  He was also 
advised that he had 60 days to do so before his benefits 
would be terminated.  There was no response received from the 
Veteran, and the letter was not returned by the United States 
Post Office as undeliverable.  

On April 22, 2008, the RO notified the Veteran that his 
benefits had been terminated effective January 31, 2007.  It 
was noted in the letter that no correspondence had been 
received from the Veteran.  He was again advised to contact 
the proper LEA in order to clear the warrant. 

The Veteran submitted a notice of disagreement in late April 
2008.  He expressed his disagreement, noting that he had 
served in the Army, did everything that was expected of him, 
including obeying his superiors.  In his substantive appeal, 
received in October 2008, he reiterated the statements from 
his notice of disagreement, and also noted that this problem 
stemmed from a 1997 felony.   

The law is very clear that a Veteran who is otherwise 
eligible for a benefit under chapter 11 of title 38 may not 
be paid or otherwise provided such benefit for any period 
during which he is a fugitive felon.  In reviewing the 
statements prepared by the Veteran, he does not deny that he 
is a fugitive felon, nor does it appear that he has made any 
effort to clear his name with the proper LEA.  

In this case, application of the law to the facts is 
dispositive and the appeal must be denied because under the 
law there is no entitlement to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).  The 
Veteran is not entitled to receive payment of disability 
compensation benefits while he is a fugitive felon, and the 
applicable law as implemented by the VA Secretary precludes 
the relief sought.



	(CONTINUED ON NEXT PAGE)




ORDER

The Veteran's compensation benefits were properly terminated 
due to his "fugitive felon" status.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


